Title: To James Madison from William Grayson, 28 May 1785
From: Grayson, William
To: Madison, James


Dear Sir
New York May 28th. 1785.
I did myself the pleasure some time since of writing to you; and I expect by this time you have recieved my letter; since which nothing has happened of any consequence except the passage of the Land Ordinance & the arrival of Don Diego de Gardoqui at Philadelphia. I inclose you a copy of the Ordinance: & if it is not the best in the world, it is I am confident the best that could be procured for the present. There was such a variety of interests most of them imaginary, that I am only surprised it is not more defective.
The Eastern people who before the revolution never had an idea of any quantity of Earth above a hundred acres, were for selling in large tracts of 30,000 acres while the Southern people who formerly could scarce bring their imaginations down so low as to comprehended the meaning of a hundred Acres of ground were for selling the whole territory in lots of a mile square.
In this situation we remained for eight days, with great obstinacy on both sides, untill a kind of compromise took effect.
As to foreign news we are entirely uninformed: neither can [any] body here say with certainty what will be the event of the present hostile preparations in Europe.
I imagine you have heard of the arrival of an American vessel at this place in four months from Canton in China laden with the commodities of that country.
It seems our Countrymen were treated with as much respect as the Subjects of any other nation: i.e. the whole are looked upon by the Chinese as Barberians: & they have too much Asiactic hauteur to descend to any discrimination. Most of the mercantile people here are of opinion, this commerce can be carried on, on betters from America than Europe: & that we may be able not only to supply our own wants, but to smuggle a very considerable quantity to the West Indies. I could heartily wish to see the merchts. of our State engaged in this business.
Don’t you think an exemption from duty on all goods imported immediately from India in Virga. bottoms to our State might have a good affect?
Willm. Grayson
